DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 03/28/2022.
	Claims 8-14, and 21-33 are pending in this application.
	
Applicant made a provisional election to prosecute the 
invention of Group II, Species I, claims 8-14, and new claims 21-33, is acknowledged.
	Because Applicant did not distinctly and specifically point out the supposed error in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
	Claims 1-7, and 15-20 have been withdrawn, and cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
	Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 09/21/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 8-12, 28, 29, and 31-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2021/0028112)
	Regarding claim 8, Kim discloses a method comprising: 
	bonding a first backside interconnect structure ML2 (see fig. 2) to a semiconductor substrate 101; 
	forming a semiconductor fin 105 over the semiconductor substrate 101; 
	forming a shallow trench isolation region 162 over the semiconductor substrate 101 and surrounding the semiconductor fin 105; 
	etching the shallow trench isolation region 162 and the semiconductor substrate 101 to form a first recess ST exposing a first conductive feature M2 of the first backside interconnect structure ML2; and 
	forming a conductive via 120 & 250 in the first recess, wherein the conductive via is electrically coupled to the first conductive feature M2.

	Regarding claim 9, Kim discloses the method of claim 8, wherein the conductive via 120/250 comprises a power rail.  See para. 0050.

	Regarding claim 10, Kim discloses the method of claim 8, wherein bonding the first backside interconnect structure LM2 to the semiconductor substrate 101 comprises forming dielectric-to-dielectric bonds between a first dielectric layer 272 on the first backside interconnect structure and a second dielectric layer 210 on the semiconductor substrate 101.  See fig. 2.

	Regarding claim 11, Kim discloses the method of claim 10, further comprising etching the first dielectric layer and the second dielectric layer to form the first recess exposing the first conductive feature M2 of the first backside interconnect structure ML2.  See fig. 2.

	Regarding claim 12, Kim discloses the method of claim 8, further comprising thinning the semiconductor substrate after bonding the first backside interconnect structure to the semiconductor substrate.  See figs. 10D, 10E, and paras. 0108-0111.

	Regarding claim 28, Kim discloses a method comprising: 
	bonding a first backside interconnect structure ML2 (see fig. 2) to a semiconductor substrate 101; 
	forming a conductive via 120 & 250 extending through the semiconductor substrate 101, the conductive via being electrically coupled to a first conductive feature M2/M3 of the first backside interconnect structure ML2; 
	forming a first transistor structure (comprising source/drain 110) over the semiconductor substrate 101; and 
	TSMP202014o6USo1Page 9 of 11forming a first source/drain contact 180 extending from a first source/drain region 110 of the first transistor structure to the conductive via 120/250.  

	Regarding claim 29, Kim discloses the method of claim 28, further comprising forming a front-side interconnect structure LM1 over the first transistor structure.  See fig. 2.

	Regarding claim 31, Kim discloses the method of claim 28, further comprising: 	forming a first fin 105 in the semiconductor substrate; and 
	forming a shallow trench isolation (STI) region 162/164 surrounding the first fin 105, wherein forming the conductive via 120 comprises etching the STI region 162/164 and the semiconductor substrate 101 to form a first recess exposing the first conductive feature M2.  See fig. 2.

	Regarding claim 32, Kim discloses the method of claim 31, wherein forming the conductive via 120&250 further comprises: 
	depositing a liner layer 251 in the first recess along sidewalls of the STI region and the semiconductor substrate, the liner layer comprising silicon oxide; and 
	depositing a conductive fill material 255 over the liner layer, the conductive fill material comprising tungsten.  See fig. 2.  See also paras. 055-0056.

	Regarding claim 33, Kim discloses the method of claim 28, wherein bonding the first backside interconnect structure ML2 to the semiconductor substrate 101 comprises forming dielectric-to-dielectric bonds between a first dielectric layer 210 on the semiconductor substrate and a second dielectric layer 272 on the first backside interconnect structure, wherein the conductive via extends through the first dielectric layer and the second dielectric layer, and wherein the conductive via is a power rail.  See fig. 2, and para. 0050.


Claim Rejections - 35 U.S.C. § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 21, 22, 24-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2021/0028112)
	Regarding claim 21, Kim disclsoes a method comprising: 
	bonding a first backside interconnect structure ML2 (see fig. 2) to a backside of a substrate 101, the first backside interconnect structure ML2 comprising first conductive features M2/M3 having tapered sidewalls; 
	forming a shallow trench isolation structure 162 on the substrate 101; 
	forming a power rail 120 &250 extending through the shallow trench isolation structure 162 and the substrate 101, wherein the power rail 120 &250 is electrically coupled to the first conductive features M2 (see para. 0050); and 
	forming a first transistor structure (having source/drain regions 110) on the shallow trench isolation structure 162 and a front- side of the substrate 101; and 
	forming a first source/drain contact 180 extending from the power rail to a first source/drain region 110 of the first transistor structure.  


	Kim fails to teach the first backside interconnect structure MLM2 comprising first conductive features M2/M3 having tapered sidewalls with widths that narrow in a direction away from the substrate.

	However, it would have been obvious to one of ordinary skills in the art at the time the invention was made that this is just a matter of selecting the shape of (the sidewalls) the first conductive feature M2 and/or M3, and it would involve only routine skills in the art, and is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  See MPEP §2144.04).  

In addition, there is no persuasive evidence in the instant specification showing that the claimed shape(s) is/are significant or bear(s) any critical point/value that would establish patentability.  The claimed limitation relating to the shape (e.g. having tapered sidewalls with widths that narrow in a direction away from the susbtrate) of the sidewalls of the first conductive feature is not sufficient to patentable distinguish over the prior art.  The instant specification contains no disclosure of either the critical nature of the claimed shapes or of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).)  
	The claimed limitation(s) do/does not bear any critical point that would establish patentability, and is/are not sufficient to patentable distinguish over the prior art.
See MPEP §2144.04).  

	Regarding claim 22, Kim discloses the method of claim 21, wherein forming the first transistor structure comprises forming a semiconductor fin 105 extending from the substrate 101, wherein the shallow trench isolation structure 162 is formed surrounding the semiconductor fin 105.  See fig. 2.

	Regarding claim 24, Kim discloses the method of claim 21, further comprising forming a first silicide region on a top surface of the first source/drain region, wherein the first source/drain contact is electrically coupled to the first source/drain region through the first silicide region.  See para. 0057.

	Regarding claim 25, Kim discloses the method of claim 21, wherein forming the first source/drain contact 180 comprises exposing sidewalls of the first source/drain region 110, and forming the first source/drain contact 180 surrounding the sidewalls of the first source/drain region.  See fig. 2.

	Regarding claim 26, Kim discloes the method of claim 21, wherein forming the first transistor structure comprises forming a gate structure GS/145 over the substrate 101, wherein the method further comprises: 
	forming a first interlayer dielectric  on and surrounding the gate structure; and planarizing top surfaces of the first interlayer dielectric and the first source/drain contact.  See paras. 0057-0059.

	Regarding claim 27, Kim discloses the method of claim 21, wherein bonding the first backside interconnect structure ML2 to the backside of the substrate 101 comprises forming dielectric-to-dielectric bonds between a first dielectric layer 210 and a second dielectric layer 272.  See fig. 2.  

	Regarding claim 30, Kim discloses the method of claim 29, comprising all claimed limitations, as discussed above, except for further comprising forming a second backside interconnect structure over the first backside interconnect structure.  

	However, it would have been obvious to one of ordinary skills in the art at the time the invention was made that multilble layers of interconnect strucutures may be formed on on the backside of the substrate, to further redistribute the backside conductive feature, thereby to provide more accesses to the structure, and to increase the performance of the structure.

Allowable Subject Matter

8.	Claims  13, 14, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed method (in addition to the other limitations in the claim) comprising:
	Claim 13:
	The method of claim 12, further comprising performing a dopant implantation process on the semiconductor substrate to form a dopant-rich region in the semiconductor substrate, wherein thinning the semiconductor substrate comprises performing a thermal process on the semiconductor substrate to divide the semiconductor substrate along the dopant-rich region.  

	Claim 14:
	The method of claim 8, further comprising forming second backside interconnect structure over the first backside interconnect structure, wherein the first conductive feature has sidewalls with widths which narrow in a direction away from the semiconductor substrate, and wherein the second backside interconnect structure comprises second conductive features having sidewalls with widths which narrow in a direction towards the semiconductor substrate.  

	Claim 23
	The method of claim 21, further comprising forming a second backside interconnect structure over the first backside interconnect structure, the second backside interconnect structure comprising second conductive features having tapered sidewalls with widths that narrow in a direction towards to the substrate.  

Conclusion

9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        June 14, 2022